JANVIER, J.
This case presents issues identical with those which confronted us in the matter of Item Company, Ltd., v. National Dyers & Cleaners, Ltd., et al., page 108, herein, 130 So. 879, in which we, this day, rendered an opinion and decree.
The parties defendant are the same except that here Augustus E. Massey is not included among those against whom judgment is asked.
For the reasons contained in the opinion rendered by us in that case, to-wit: Item Company, Ltd., v. National Dyers & Cleaners, Ltd., it is ordered, adjudged and decreed that the judgment appealed from be and it is affirmed at the cost of appellant.